             Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 1 of 18




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -------------------------------------------------------------- X
                                                                   :
    UNITED STATES OF AMERICA,                                      :
                                                                   :   ORDER GRANTING
                                             Plaintiff,            :   MOTION FOR
                 -against-                                         :   SUMMARY JUDGMENT
                                                                   :
    ABOUBACAR DRAME a/k/a SOKO DARMAY, :                               18 Civ. 11480 (AKH)
                                                                   :
                                             Defendant.            :
                                                                   :
    -------------------------------------------------------------- X
    ALVIN K. HELLERSTEIN, U.S.D.J.:

           Defendant Aboubacar Drame (“Defendant” or “Drame”), originally from Guinea, became

a naturalized citizen of the United States of America on June 22, 2012. On December 7, 2018,

the Government commenced this action to revoke Drame’s citizenship, alleging that Drame

misrepresented and concealed material facts and illegally procured his citizenship. ECF No. 1.

The Government now moves for summary judgment on all three counts. ECF No. 28. For the

reasons that follow, the Government’s motion for summary judgment is granted.

      I.       BACKGROUND

               a. Facts

           The undisputed facts are as follows. 1 Defendant Drame was born in Guinea in 1964. In

1995 or early 1996, Drame paid someone to smuggle him into the United States by boat. Depo.


1
  In his opposition, Defendant admitted to the Government’s statement of material facts, “except for any assertions
of mental state of defendant or intent.” Opp. Br. 3, ECF No. 32. However, Defendant has not provided the Court
with a counterstatement of material facts to dispute the Government’s Statement of Material Facts, only a blanket
invitation to search Drame’s deposition transcript. Local Civil Rule 56.1 (c) states that “[e]ach numbered paragraph
in the statement of material facts set forth in the statement required to be served by the moving party will be deemed
to be admitted for purposes of the motion unless specifically controverted by a corresponding numbered paragraph
in the statement required to be served by the opposing party.” Because Defendant failed to abide by the Local
Rules, the Government’s statement of facts is deemed admitted. See N.Y. State Teamsters Conf. Pension &
Retirement Fund v. Express Servs., Inc., 426 F.3d 640, 648-49 (2d Cir. 2005) (upholding strict application of local
rule deeming admitted facts uncontroverted by statements of opposing party supported by specific citations to record



                                                          1
          Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 2 of 18




Tr. 68, 70. In August 1996, after his arrival, Drame filed a Form I-589, Application for Asylum

and for Withholding of Deportation (“1996 I-589”) with the U.S. Immigration and Naturalization

Service (“INS”), using the name and biographical information of his half-brother, Soko Darmay.

Id. at 77. His application for asylum was prepared by persons claiming to be immigration

experts. In the application, Drame stated that his name was Soko Darmay, that he was born in

Liberia in 1960, that his parents were Karmo Darmey and Femata Darmay, that his wife was

Fatumata Koma, and that he had a fear of returning to Liberia, among other statements. Id. at

84-89. Drame signed the document under penalty of perjury under the name Soko Darmay.

Compl. Ex. B.

         In September 1996, Drame appeared for an interview with an asylum officer, who

referred his case to immigration court because his “testimony at the asylum interview was not

credible on material points of [his] claim.” ECF No. 1-3. Deportation proceedings were then

commenced against Defendant, under the name Soko Darmay, on September 30, 1996. ECF No.

1-4. Defendant appeared before an immigration judge on January 31, 1997, during which he

testified under oath that his name was Soko Darmay, that he was from Liberia, and that he was

afraid to return to Liberia. Defendant admits that the testimony he gave was false, and that he

was coached on what to say by the people who helped prepare his asylum application. The

Immigration Judge denied Defendant’s application for asylum but granted his request for

voluntary departure. Drame appealed, but his appeal was dismissed on December 23, 1997, and

he was granted 30 days as of the date of the order to voluntarily depart the US. At some




evidence allegedly raising factual issue); Holtz v. Rockefeller, 258 F.3d 62, 73 (2d Cir. 2001) (“[W]e have affirmed
the grant of summary judgment on the basis of uncontested assertions in the moving party’s Local Rule 56.1
statement.”).


                                                          2
         Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 3 of 18




unknown point after his proceedings concluded, Drame departed the US and returned to Guinea

using another individual’s passport.

       In March 2001, Drame again traveled from Guinea to the US; this time, using his cousin

Ibrahim Drame’s passport and visa. Drame filed a second Form 1-589 (“2001 I-589”) with INS

in September 2001. This time, he used his own biographical information and stated that he had a

fear of returning to Guinea. Drame stated in his application that he had never used other names,

that he had never been in deportation proceedings, and that he had never applied for asylum. He

signed the 2001 I-589 under penalty of perjury, stating that the information was true and

accurate. In October 2001, Drame appeared for an interview with an INS asylum interview,

during which he reaffirmed his answers on the asylum application. Drame’s was granted asylum

on August 30, 2002.

       In 2004, Drame filed a Form I-485, Application to Register Permanent Residence or

Adjust Status (“I-485”). Drame reiterated the information included in his 2001 I-589. He also

stated that he had not “by fraud or willful misrepresentation of a material fact, ever sought to

procure, or procured, a visa, other documentation, entry into the United States or any

immigration benefit.” Drame signed the I-485 under penalty of perjury. On August 21, 2006,

Drame signed an affidavit, under penalty of perjury, which stated that “to the best of my

knowledge, I have never been placed under deportation or removal proceedings in the US.”

USCIS approved Drame’s I-485 application on September 20, 2006, and granted him permanent

resident status in the United States.

       On February 13, 2012, Defendant filed a Form N-400, Application for Naturalization

(“N-400”), with USCIS, which he signed under penalty of perjury. He stated on the N-400 that

he had never used other names, had never given false or misleading information to any US




                                                 3
         Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 4 of 18




Government official while applying for any immigration benefit, and had never lied to any US

Government official to obtain entry or admission to the United States. He also stated that he had

never applied for any kind of relief from deportation. Drame attended an interview with a

USCIS officer on May 21, 2012 and confirmed his answers to the N-400 under oath. He then

signed a revised N-400 application which contained the aforementioned representations and

certified under penalty of perjury that his answers were true and correct. Drame was then

approved for naturalization on June 5, 2012. On June 22, 2012, Drame took the Oath of

Allegiance and became a naturalized citizen.

           b. Procedural History

       The Government filed this action on December 7, 2018, seeking an order setting aside the

order admitting Drame to citizenship, restraining Drame from claiming any rights or privileges in

connection with his naturalization, canceling his Certificate of Naturalization, and ordering the

surrender of his Certificate and any other indicia of U.S. citizenship to the U.S. Government.

Gov’t Br. 29, ECF No. 34. The complaint alleges three counts against Defendant. Count I

alleges that Drame was never lawfully admitted for permanent residence since he procured an

immigration benefit by fraud or willful misrepresentation and was therefore inadmissible. Id. at

13. Count II alleges that Defendant lacked the required good moral character to be admitted

because he gave false testimony during the statutory period. Id. at 19. Count III alleges that

Defendant obtained his U.S. Citizenship through willful misrepresentation and concealment of

material facts during the naturalization process. Id. at 22. The Government now seeks summary

judgment on all three counts; a finding in favor of the Government on any of the three counts

requires revocation of Defendant’s naturalization.




                                                 4
          Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 5 of 18




   The Government argues that summary judgment is appropriate because Defendant’s own

admissions in his deposition show that he knew the statements on the various forms and the

answers he provided in his interviews with USCIS were false, but that Drame made them

anyway. Defendant concedes that he made misstatements and omissions at issue. However, he

argues that there is a genuine dispute of material fact as to whether the statements were knowing,

willful, or made with the intent to deceive. Defendant argues that he raised certain defenses in

his answer which negate Defendant’s culpability, namely: reliance on immigration experts as to

what answers to provide and what to withhold, duress and coercion due to fear of being sent back

to Guinea, and lack of knowledge of the contents of the written applications. Furthermore,

Defendant argues that under the equitable doctrine of laches, the government should be barred

from bringing this proceeding.

   II.      LEGAL STANDARD

         Summary judgment is appropriate only if there are no genuine issues of material fact,

entitling the moving party to judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247 (1986). Although “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment,” id. at

247–48, summary judgment is not warranted if a “reasonable jury could return a verdict for the

nonmoving party.” Id. at 248. “A party asserting that a fact cannot be or is genuinely disputed

must support the assertion” by citing depositions, affidavits, stipulations, or other materials or by

showing “the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.

56(c)(1). Legal memoranda are not evidence and do not create issues of fact capable of




                                                  5
         Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 6 of 18




defeating an otherwise valid motion for summary judgment. Rexnord Holdings, Inc. v.

Bidermann, 21 F.3d 522, 526 (2d Cir. 1994).

       If a party moves for final summary judgment, the responding party must raise in its

opposition to the motion any defense that would preclude final summary judgment. See, e.g.,

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Johnson v. Bd. of Regents of Univ. of Ga.,

263 F.3d 1234, 1264 (11th Cir. 2001); Harper v. Delaware Valley Broadcasters, Inc., 743

F.Supp. 1076, 1090–91 (D. Del. 1990) (explaining that the defendant bears the burden to adduce

evidence supporting affirmative defense). The court must “view the evidence in the light most

favorable to the party opposing summary judgment ... draw all reasonable inferences in favor of

that party, and ... eschew credibility assessments.” Amnesty Am. v. Town of West Hartford, 361

F.3d 113, 122 (2d Cir. 2004). The non-moving party may not rely on conclusory allegations or

unsubstantiated speculation to defeat the summary judgment motion. Scotto v. Almenas, 143

F.3d 105, 114 (2d Cir. 1998).

       In a denaturalization proceeding, the government bears the “heavy burden” of providing

“clear, unequivocal, and convincing” evidence that citizenship should be revoked. Fedorenko v.

United States, 449 U.S. 490, 505 (1981). The government bears the burden of such a high

degree of proof in denaturalization proceedings because of the “importance of the right that is at

stake.” Id. at 505–06; Schneiderman v. United States, 320 U.S. 118, 122 (1943) (“[Citizenship]

once conferred should not be taken away without the clearest sort of justification and proof.”).

Thus, summary judgment for the government in a denaturalization proceeding is warranted if,

viewing the evidence in the light most favorable to the naturalized citizen, there is no genuine

issue of material fact as to whether clear, unequivocal, and convincing evidence supports

denaturalization.




                                                 6
           Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 7 of 18




   III.      DISCUSSION

   Under 8 U.S.C. § 1451(a), a court must revoke an order admitting an individual to citizenship

and cancel the individual’s certificate of naturalization if his or her naturalization was either (i)

illegally procured, or (ii) procured by concealment of a material fact or by willful

misrepresentation. Citizenship is “illegally procured” if it fails to comply with any of the

congressionally imposed prerequisites for acquisition of citizenship. See Fedorenko, 449 U.S. at

506, 517. The Government argues that Drame’s citizenship should be revoked under either

theory. These are addressed in turn.

             a. Count I- Defendant Illegally Procured an Immigration Benefit by Fraud or Willful
                Misrepresentation and Was Therefore Never Lawfully Admitted for Permanent
                Residence.

          The Government first argues that Defendant was inadmissible for having procured an

immigration benefit by fraud or willful misrepresentation, and therefore was never lawfully

admitted for permanent residence. To qualify for naturalization, an applicant must have been

lawfully admitted to the US for permanent residence in accordance with all applicable

immigration laws. See 8 U.S.C. § 1427(a), 1429. “Lawfully admitted for permanent residence”

is defined as “that status of having been lawfully accorded the privilege of residing permanently

in the United States as an immigrant in accordance with the immigration laws, such status not

having changed.” 8 U.S.C. § 1101(a)(20). Admission which does not comply with the

substantive legal requirements is not a lawful admission for permanent residence. See De La

Rosa v. U.S. Dep’t of Homeland Sec., 489 F.3d 551, 554-55 (2d Cir. 2007); 8 U.S.C. §

1159(b)(5). An alien who “by fraud of willfully misrepresenting a material fact, seeks to procure

(or has sought to procure or has procured) a visa, other documentation, or admission into the

United States or other benefit under [the INA]” is inadmissible to the United States. 8 U.S.C. §

1182(a)(6)(C)(i).


                                                   7
           Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 8 of 18




          Denaturalization based on the concealment of a material fact or by willful

misrepresentation requires a finding that “[1] the naturalized citizen must have misrepresented or

concealed some fact, [2] the misrepresentation or concealment must have been willful, [3] the

fact must have been material, and [4] the naturalized citizen must have procured citizenship as a

result of the misrepresentation or concealment.” Kungys v. United States, 485 U.S. 759, 767

(1988).

          The undisputed facts show that Defendant was inadmissible to the United States.

Defendant concedes that he made misrepresentations about his identity on his 1996 asylum

application and concealed the facts related to those proceedings and his identity in his 2001

asylum application and his 2004 application to adjust his status. These misrepresentations were

willful, as they were “done intentionally and deliberately and . . . [were] not the result of an

innocent mistake, negligence, or inadvertence.” Emokah v. Mukasey, 523 F.3d 110, 116-117 (2d

Cir. 2008). Drame argues that he was unaware of the contents of the written application in 1996,

as he did not understand English at the time. Even so, Drame own admissions show that he

confirmed this false identity under oath at the asylum interview and at his immigration hearing in

front of the immigration judge. And, upon his return to the United States, he then procured an

adjustment of status, knowing that he previously had used his brother’s name and that he had

been in removal proceedings. He affirmatively misrepresented these facts on his second asylum

application, in his asylum interview, and on his I-485 in 2004, certifying this information under

penalty of perjury. I therefore find that Drame’s misrepresentations were willful.

          I also find that Defendant’s misrepresentations and concealments were material. “A

misrepresented or concealed fact is “material” if it was “predictably capable of affecting,” that is,

had “a natural tendency to produce the conclusion that the applicant was qualified.” Kungys, 485




                                                  8
         Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 9 of 18




U.S. at 772. Such an influence can exist “if either (1) the alien is excludable on the true facts, or

(2) the misrepresentation tends to shut off a line of inquiry which is relevant to the alien's

eligibility and which might well have resulted in a proper determination that he be excluded.”

Singh v. Thompson, 2016 WL 5791403, at *4 (D.N.J. Oct. 3, 2016); Monter v. Gonzales, 430

F.3d 546, 557 (2d Cir. 2005). Defendant concedes that the misrepresentations were material but

argues that there is a chance that the adjudicator may not have viewed this information as very

serious, or may have granted him asylum regardless. However, the Government need only prove

a tendency to influence the decision, not that the decision must actually have been different.

United States v. Stelmokas, 100 F.3d 302, 317 (3d Cir. 1996) (The government does not bear the

burden of “produc[ing] evidence from officials that if the truth had been told the officers would

have reached a different result”). Drame’s misrepresentations had the effect of shutting down a

line of questioning relevant to his eligibility. See Monter, 430 F.3d at 557. Had the Defendant

disclosed his past identity, or that he had been in removal proceedings and his claim for asylum

had been denied, it is reasonable to assume that such information would have influenced a

decisionmaker to investigate further into Drame’s background and to determine that he was not

suitable for admissibility. It therefore cannot be said that Defendant’s past immigration history

is immaterial to a decisionmaker deciding admissibility.

       Finally, these misrepresentations were made for the purpose of procuring immigration

benefits. Citizenship is “procured” as a result of the concealment or misrepresentation if the

“misrepresentation results in the applicant's successful naturalization.” United States v. Rebelo,

646 F. Supp. 2d 682, 690 (D.N.J. 2009), aff'd, 394 Fed.Appx. 850 (3d Cir. 2010); see also

United States v. Hirani, 824 F.3d 741, 750 (8th Cir. 2016) (“An applicant ‘procures’

naturalization on the basis of a misrepresentation if there is a causal connection between the




                                                  9
        Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 10 of 18




misrepresentation and the acquisition of citizenship.”). “[A] person whose lies throw

investigators off a trail leading to disqualifying facts gets her citizenship by means of those

lies—no less than if she had denied the damning facts at the very end of the trail.” Maslenjak v.

United States, 137 S. Ct. 1918, 1929 (2017). Drame’s lies concealed facts that would have

disqualified him from gaining permanent residence status. He was granted asylum and his

permanent residence status, by virtue of the misrepresentations of his prior immigration history.

I therefore find that Defendant was inadmissible at the time he obtained lawful permanent

resident status, and the Government is entitled to summary judgment on Count I.

           b. Count II- The Defendant Illegal Procured his Citizenship Because He Lacked the
              Required Good Moral Character to Become A Naturalized Citizenship.

       Next, the Government argues that because the Defendant gave false testimony, he lacked

the required good moral character to become a naturalized citizen. To be eligible for

naturalization, an applicant must establish a showing of good moral character for the relevant

statutory period, which runs from the five years immediately preceding the filing of his

naturalization application (N-400) and continues until the oath of allegiance is administered. See

8 U.S.C. § 1427(a)(3); 8 C.F.R. § 316.10(a)(1). The Court must make a determination regarding

the applicant's moral character during the statutory period, but it “may take into consideration, as

a basis for its determination, the applicant's conduct and acts at any time prior to [the statutory

period].” 8 C.F.R. § 316.10(a)(2). An applicant is statutorily precluded from establishing good

moral character if, during the statutory period, he has given false testimony for the purpose of

obtaining an immigration benefit. See 8 U.S.C. § 1101(f)(6); 8 C.F.R. § 316.10(b)(2)(vi).

Section § 1101(f)(6) “denominates a person to be of bad moral character on account of having

given false testimony if he has told even the most immaterial of lies with the subjective intent of

obtaining immigration or naturalization benefits.” Kungys v. United States, 485 U.S. 759, 764



                                                 10
        Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 11 of 18




(1988). False statements are limited to oral statements made under oath. Id. at 781. A court

may infer “intent to falsify and deceive from the mere untruthful response to a question, the

clarity of which leaves little or no room for a reasonable explanation of misunderstanding.”

United States v. Profaci, 274 F.2d 289, 292 (2d Cir. 1960).

       The undisputed facts establish that Defendant lacked the statutorily required good moral

character for naturalization because he made false statements during the statutory period.

Defendant testified that he had never given false or misleading information to any U.S.

Government official while applying for any immigration benefit or to prevent deportation,

exclusion, or removal, that he had never lied to a U.S. Government official to gain entry or

admission into the US, and that he had never applied for any kind of relief from removal,

exclusion, or deportation. Defendant admits that the statements he gave during his naturalization

interview were false, and that he knew the testimony he gave was false. These statements were

made to obtain an immigration benefit, namely, naturalization, as Drame made these statements

during the interview to determine his eligibility for naturalization. Defendant also admits that he

provided such testimony to avoid returning to Guinea. Because Drame provided false testimony

to obtain his naturalization, he was statutorily barred from showing that he had the required good

moral character for naturalization and was therefore ineligible for naturalization under 8 USC

1427(a)(3). I therefore grant summary judgment for the Government on Count II.

           c. Defendant Obtained His U.S. Citizenship Through Willful Misrepresentation and
              Concealment of Material Facts During the Naturalization Process

       Finally, the Government argues that Drame made willful misrepresentations and

concealed material facts during the naturalization process. While similar to the illegal

procurement theory of Count I, the procurement of naturalization is a separate and independent

basis for denaturalization from whether alien illegally procured his permanent residence. As



                                                11
        Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 12 of 18




previously mentioned, the Court must find four elements to establish willful misrepresentation or

concealment. See supra 8-9 (citing Kungys, 485 U.S. at 767).

       Here, I find that the Defendant concealed and misrepresented material statements at the

naturalization stage. Defendant misrepresented the fact that he had not used other names in the

past, that he had provided false or misleading information to US Government officials in his

previous immigration filings, and that he had previously applied for relief from deportation on

his N-400. These misrepresentations are conclusively established by the signed N-400 itself

which certifies that the contents of the application are true and correct, see United States v.

Oddo, 314 F.2d 115, 117 (2d Cir. 1963), as well as Defendant’s own admissions that the N-400

contains various misrepresentations.

       Furthermore, Drame’s misrepresentations were willful and not the product of mistake,

negligence, or inadvertence. Emokah, 523 F.3d at 116-17. “[A]pplicants are assumed to

understand the questions being asked of them on naturalization forms and reply accordingly.”

United States v. Gayle, 996 F. Supp. 2d 42, 55 (D. Conn. 2014). Drame admits that he signed

the application and certified under penalty of perjury that he knew the contents of his application

and that the information was true and correct. Moreover, after certifying his initial N-400,

Drame did so again in the presence of an immigration officer at his naturalization interview on

an N-400 which contained other revisions but included the same misrepresentations. Despite the

opportunity to correct such information, Drame chose again to certify the revised N-400. His

attestations constitute deliberate concealment of his immigration history and his prior false

statements. See United States v. Hirani, 824 F.3d 741, 749 (8th Cir. 2016) (finding willfulness

where applicant signed under penalty of perjury that he only had one name); Oddo, 314 F.2d at




                                                 12
             Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 13 of 18




117 (the District Court was “free to conclude [Defendant]’s act of signing his name to this form

constituted concealment of prior [criminal history]”).

             I also find that Defendants’ misrepresentations were material, as it would have the natural

tendency to influence the decision of the adjudicator. Kungys, 485 US at 771-72. Drame’s

misrepresentations went to the heart of his claim for naturalization- his prior immigration history

and the representations that he made in process of obtaining lawful status in the United States.

Had Drame disclosed such information, a decisionmaker would have been aware that Drame was

not statutorily eligible for naturalization, and his past misrepresentations could certainly have

influenced the decisionmaker.

             Finally, Defendant procured naturalization as a result of the misrepresentations and

concealments. See Kungys, 485 US at 767. Defendant swore that the information contained

within his N-400 was true and correct, that he had not used any other names, that he had never

given false information while applying for an immigration benefit, that he had never lied to gain

entry into the United States, and that he had never applied for relief from deportation. These

misrepresentations, if they had been disclosed, would have revealed to the decisionmaker that

Defendant was actually statutorily ineligible to naturalize on numerous grounds, including that

he was never lawfully admitted to permanent residence. See United States v. Latchin, 554 F.3d

709, 714 (7th Cir. 2009) (Courts consider whether it is “fair to infer that the citizen was actually

ineligible” for naturalization). Drame therefore secured his naturalization by concealing facts

and by willful misrepresentation, and the government is entitled to summary judgment on Count

III.

       IV.      Defenses




                                                     13
        Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 14 of 18




   Defendant argues that even if the government has satisfied its prima facie burden for

summary judgment, he should be entitled to present defenses of reliance on counsel and

duress/coercion at trial, which would negate his willfulness or intent to deceive the Government.

He also argues that he is entitled to the defense of laches. These arguments are unavailing.

               a. Laches

       Defendant first argues that he should be allowed to present the defense of laches, as this

proceeding came roughly six years after Drame’s naturalization. The Supreme Court has

explained that a “district court lacks equitable discretion to refrain from entering a judgment of

denaturalization against a naturalized citizen whose citizenship was procured illegally or by

willful misrepresentation of material facts.” Fedorenko, 449 U.S. at 517. Courts within this

district have questioned whether laches is applicable in denaturalization actions and have noted

that it would be “difficult for a defendant who had obtained his citizenship through fraud to

establish prejudice on the ground that he changed his position as a result of the Government's

delay in pursuing denaturalization.” See United States v. Lemos, No. 08 Civ. 11144 (KMW),

2010 WL 1192095, *2–3 (S.D.N.Y. Mar. 26, 2010) (explaining that the Supreme Court left open

the question of whether laches can bar a denaturalization action).

       Even if the defense of laches was available in a denaturalization proceeding, Defendant

has not provided any evidence which would meet the standard. Laches requires proof of “(1)

lack of diligence by the party against whom the defense is asserted, and (2) prejudice to the party

asserting the defense.” Costello v. United States, 365 U.S. 265, 282 (1961). Defendant has not

provided any factual support which would show a lack of diligence by the government, or any

prejudice to himself from such lack of diligence. He only makes conclusory allegations that the

Government should have been able to discover Drame’s previous identity through his




                                                 14
        Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 15 of 18




fingerprints. I therefore find that defendant has failed to provide any evidence that would entitle

him to the defense of laches.

               b. Reliance on Counsel

       Defendant next argues that he lacked the requisite willfulness or intent because he relied

on the advice of counsel. Mot. 11. He notes that he repeatedly stated in his deposition that he

only followed the commands of the people who assisted him in the preparation of the

immigration documents. This argument also fails.

       As an initial matter, the willfulness standard does not require an intent to deceive, only to

deliberately make the representation. See Singh v. Gatner, (citing Emokah v. Mukasey, 523 F.3d

110, 116-17 (2d Cir.2008) (“An act is done willfully if it is done intentionally and deliberately

and if it is not the result of innocent mistake, negligence or inadvertence.”); see also Forbes v.

I.N.S., 48 F.3d 439, 442 (9th Cir.1995) (explaining that in the context of the INA, “the

requirement ... of fraud or willful misrepresentation is satisfied by a finding that the

misrepresentation was deliberate and voluntary[;][p]roof of an intent to deceive is not required;

[r]ather, knowledge of the falsity of a representation is sufficient.”). Defendant does not claim

that the misrepresentations were the product of any such mistake.

       Assuming, but not deciding, that the advice of counsel defense is available in the context

of a denaturalization proceeding, Drame has provided no information to meet the various

elements of the advice of counsel defense. In order to benefit from an advice of counsel defense,

a party must show that he “(1) honestly and in good faith sought the advice of counsel; (2) fully

and honestly la[id] all the facts before his counsel; and (3) in good faith and honestly follow[ed]

counsel’s advice, believe it to be correct and intending that his acts be lawful.” United States v.

Colasuonno, 697 F.3d 164, 181 (2d Cir. 2012); see also Markowski v. SEC, 34 F.3d 99, 104-05




                                                  15
        Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 16 of 18




(2d Cir. 1994) (stating that the defendant must “show that he made complete disclosure to

counsel, sought advice as to the legality of his conduct, received advice that his conduct was

legal, and relied on that advice in good faith.”). Drame only provides conclusory statements that

those who were helping him prepare the application coached him on what to say. He does not

state what information he provided, when such advice occurred, or for which application the

advice was given.

       More importantly, the Defendant has not and cannot cite any information to support the

fact that he acted in good faith and intended his acts to be lawful. Rather, Defendant’s

admissions show that he was counseled not to follow the law and to lie. Defendant claims he

was told by those who were preparing his forms that he would face immigration consequences

for providing truthful responses. Defendant feared that he would be deported to Guinea if he

acted in good faith and told the truth. He chose to provide false answers to avoid that outcome

and to repeatedly certify under penalty of perjury that the representations within his forms were

true and accurate. Drame cannot now seek to avoid the consequences of his own

misrepresentations by alleging that he thought he was acting lawfully. See Williamson v. United

States, 207 U.S. 425, 453 (1908) (“No man can willfully and knowingly violate the law and

excuse himself from the consequences thereof by pleading that he followed the advice of

counsel.”); see also Singh v. Gantner, No. 07 CIV. 772, 2008 WL 3152959, at *3 (S.D.N.Y.

Aug. 5, 2008) (finding that advice of counsel defense was unavailable where Defendant did not

deny that his false statements were deliberate and voluntary, only that he thought was permitted

to misrepresent despite signing application under penalty of perjury that the application was true

and correct). Thus, I find that Defendant is not entitled to the advice of counsel defense.

               c. Duress


                                                16
        Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 17 of 18




       Finally, Defendant argues that there is a genuine dispute of fact, as his misrepresentations

were the product of duress or coercion. This argument also fails. As the Government notes, the

only claim of duress presented in Defendant’s answer relates only to his initial fraudulent

application in 1996 and his second application in 2001. See Answer 10-11. Any claim of duress

is therefore irrelevant to the Government’s arguments with respect to misrepresentations in

Drame’s I-485 application to adjust his status, the false testimony provided during this

naturalization interview, or the misrepresentations in his naturalization application.

       Even if Defendant had asserted a defense of duress against all of his statements, and even

if the defense of duress is available in a denaturalization proceeding, Defendant has provided no

factual support for the claim of duress or coercion. In order to establish duress, a Defendant

must show: (1) threat of force directed at the time of the defendant’s conduct; (2) a threat

sufficient to induce a well-founded fear of impending death or serious bodily injury; and (3) a

lack of a reasonable opportunity to escape harm other than by engaging in illegal activity. United

States v. Podlog, 35 F.3d 699, 704 (2d Cir. 1994). Defendant has not provided any factual

information to substantiate any of these elements. Instead, Defendant argues that he was afraid

that he would not be granted asylum and that he would have to return to Guinea. He provides no

information regarding any specific threat that would induce any fear of impending death or

injury, nor does he submit evidence that he had no reasonable opportunity to escape such harm.

Podlog, 35 F.3d at 704. That generalized fear, without more, cannot sustain a claim of duress.

The fear of returning to one’s country of origin is inherent in every asylum case, and allowing an

applicant seeking legal status in the United States by misrepresenting and concealing facts would

defeat the entire purpose of requiring truthful and accurate disclosures in their application. Thus,

Defendant has not met his burden of establishing that he is entitled to a defense of duress.




                                                 17
         Case 1:18-cv-11480-AKH Document 41 Filed 04/01/21 Page 18 of 18




         Because Defendant has not established a genuine dispute of material fact and has not

provided any factual support for his claimed defenses, I find that Defendant Drame illegally

procured his citizenship and procured his citizenship by concealment of material facts and by

willful misrepresentation. Summary judgment is hereby granted on all counts in favor of the

Government. Defendant Drame’s citizenship is hereby revoked, and the order admitting Drame

to citizenship is set aside. Defendant’s Certificate of Naturalization, No. 35166807, is hereby

cancelled, effective as of June 22, 2012, and Defendant is restrained from claiming any benefits,

privileges, or advantages of United States citizenship in connection with his June 2012

naturalization. Defendant is instructed to surrender his certificate of naturalization, and any

other indicia of citizenship that he may possess to the counsel for the U.S. Government within

ten days of this order. Oral argument, currently scheduled for April 6, 2021, is hereby cancelled.

The Clerk is instructed to enter judgment for the Government, and to terminate the open motion,

ECF No. 28.



                SO ORDERED.

Dated:          April 1, 2021                                 /s/ Alvin K. Hellerstein
                New York, New York                            ALVIN K. HELLERSTEIN
                                                              United States District Judge




                                                 18
